DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
analysis axis configuration unit, vibration analyzing unit and output unit in claim 1-12.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nohmi U.S. Patent Application 20170299427 in view of Choi U.S. Patent Application 20110050890.
Regarding claim 1, Nohmi discloses a vibration analysis device comprising: 

a vibration analyzing unit; This element is interpreted under 35 U.S.C. 112(f) as the software and processor, with the algorithm described in the specification (processing means 14-1 and 14-2) configured to analyze, vibration along each of the analysis axes of the object (paragraph [0076] The vibration analysis of the determined fixed point P is performed to determine the vibration of the platform 6 from this vibration analysis); and 
an output unit; This element is interpreted under 35 U.S.C. 112(f) as the display unit described in the specification (image displaying means 16) configured to output an analysis result obtained by the vibration analyzing unit (paragraph [0079]: observation data representative of the vibration of the observation object or a certain site thereof is generated (S113). An image is generated from the observation data (S114); paragraph [0084]: C of FIG. 5 shows the vibration of the fixed point P).
Nohmi discloses all the features with respect to claim 1 as outlined above. However, Nohmi fails to disclose based on a video of an object, analyze vibration along each of the analysis axes of the object. 
Choi discloses based on a video of an object, analyze vibration along each of the analysis axes of the object (paragraph [0015]: obtaining a video signal of an object; converting a video signal of a selected area from the video signal of the object; obtaining coordinates in the selected area from the converted video signal; and measuring vibration based on a displacement in the selected area of the object).


Regarding claim 2, Nohmi as modified by Choi discloses the vibration analysis device according to claim 1, wherein the vibration analyzing unit analyzes the vibration based on a displacement amount of the object caused by the vibration (Choi’s paragraph [0014]: The vibration measuring unit may measure the vibration of the object based on a displacement for each time in the coordinates in the edge area). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Nohmi’s to analyze vibration based on video as taught by Choi, to measure vibration and detect defects in the structure.

Regarding claim 3, Nohmi as modified by Choi discloses the vibration analysis device according to claim 1, wherein the vibration analyzing unit analyzes the vibration based on a three-dimensional displacement amount of the object (Nohmi’s paragraph [0237]: a signal from a target represented by an amplitude and a phase of a reflection signal is recorded along with three-dimensional position information of azimuth, EL, and distance for each observation. By analyzing the amplitude phase information of the targets in time series, a minute displacement, a shaking, and a vibration of an arbitrary position within an observation range can be measured). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Nohmi’s to analyze vibration based on video as taught by Choi, to measure vibration and detect defects in the structure.

Regarding claim 4, Nohmi as modified by Choi discloses the vibration analysis device according to claim 3, wherein the analysis axis configuration unit configures one of the analysis axes in a direction connecting an imaging unit, configured to capture a video of the object, and the object (Nohmi’s paragraph [0089]: With regard to the observation device 4, x- and y -axes indicate an observation direction and a direction orthogonal to the observation direction, respectively. Additionally, mx and my indicate a vibration component in the observation direction and a vibration component in the direction orthogonal to the observation direction, respectively; see fig. 6). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Nohmi’s to analyze vibration based on video as taught by Choi, to measure vibration and detect defects in the structure.

Regarding claim 5, Nohmi as modified by Choi discloses the vibration analysis device according to claim 1, wherein the analysis axis configuration unit configures the analysis axes for each of a plurality of areas of the object (Nohmi’s paragraph [0096]: the acquired output images can represent an elevation angle on a vertical axis (y), an azimuth on a horizontal axis (x), and a time axis (t) in depth; paragraph [0089]: With regard to the observation device 4, x- and y -axes indicate an observation direction and a direction orthogonal to the observation direction, respectively. Additionally, mx and my indicate a vibration component in the observation direction and a vibration component in the direction orthogonal to the observation direction, respectively; see fig. 6). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Nohmi’s to analyze vibration based on video as taught by Choi, to measure vibration and detect defects in the structure.

Regarding claim 6, Nohmi as modified by Choi discloses the vibration analysis device according to claim 1, wherein the analysis axis configuration unit configures, among the analysis axes, two analysis axes not orthogonal to each other (see Nohmi’s fig. 6 from the observation device 4 to vibration point M and fixed point P are not orthogonal to each other; Nohmi’s paragraph [0215]: FIG. 26 shows an example of using the observation device 4-1 of the CW signaling system to process a reception system output not including distance information by the signal processing unit 40. In this example, signal components of the azimuths A and B vary on the time axis due to the vibrations of the targets A, B). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Nohmi’s to analyze vibration based on video as taught by Choi, to measure vibration and detect defects in the structure.

Regarding claim 7, Nohmi as modified by Choi discloses the vibration analysis device according to claim 1, wherein the vibration analyzing unit analyzes the vibration on a per frequency basis (Nohmi’s paragraph [0003]: For investigation of strength and aging degradation of structures such as bridges or elevated roads, vibrations applied from actual traffic etc. are observed to analyze the amplitudes of the vibrations, the frequency of the vibrations, etc. To observe vibrations of a large structure, a vibration measurement sensor such as an accelerometer is attached to a certain observation site (target) of the structure). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Nohmi’s to analyze vibration based on video as taught by Choi, to measure vibration and detect defects in the structure.

Claim 13 recites the functions of the apparatus recited in claim 1 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the method steps of claim 13.
Claim 14 recites the functions of the apparatus recited in claim 1 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the medium steps of claim 14.

Claim 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nohmi U.S. Patent Application 20170299427 in view of Choi U.S. Patent Application 20110050890, and further in view of Chen U.S. Patent Application 20170163918.
Regarding claim 8, Nohmi discloses a vibration analysis device comprising: 
an analysis axis configuration unit; This element is interpreted under 35 U.S.C. 112(f) as the software and processor, with the algorithm described in the specification (observation device 4) configured to configure analysis axes (paragraph [0089]: With regard to the observation device 4, x- and y -axes indicate an observation direction and a direction orthogonal to the observation direction, respectively. Additionally, mx and my indicate a vibration component in the observation direction and a vibration component in the direction orthogonal to the observation direction, respectively); 
a vibration analyzing unit; This element is interpreted under 35 U.S.C. 112(f) as the software and processor, with the algorithm described in the specification (processing means 14-1 and 14-2) configured to analyze, vibration along each of the analysis axes of the object (paragraph [0076] The vibration analysis of the determined fixed point P is performed to determine the vibration of the platform 6 from this vibration analysis); and 
a display unit (image displaying means 16) configured to display the analysis axes with an image of the object and display an analysis result obtained by the vibration analyzing unit (paragraph [0079]: observation data representative of the vibration of the observation object or a certain site thereof is generated (S113). An image is generated from the observation data (S114); paragraph [0084]: C of FIG. 5 shows the vibration of the fixed point P; see fig. 35 and 39).

Choi discloses based on a video of an object, analyze vibration along each of the analysis axes of the object (paragraph [0015]: obtaining a video signal of an object; converting a video signal of a selected area from the video signal of the object; obtaining coordinates in the selected area from the converted video signal; and measuring vibration based on a displacement in the selected area of the object).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Nohmi’s to analyze vibration based on video as taught by Choi, to measure vibration and detect defects in the structure.
Nohmi as modified by Choi discloses all the features with respect to claim 1 as outlined above. However, Nohmi as modified by Choi fails to disclose displaying analysis result superimposed onto an image of the object explicitly. 
Chen discloses displaying analysis result superimposed onto an image of the object (paragraph [0029]: a star atlas chart operable to be overlaid over the live image to assist the user identify the objects the apparatus is pointing at, in real time; Chen’s teaching of overlaying charts over live image can be combined with Nohmi and Choi’s, to overlay vibration graph over an image of the object).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Nohmi and Choi’s to overlay graph as taught by Chen, to assist user identify object and its vibration easily.

Regarding claim 9, Nohmi as modified by Choi and Chen discloses the vibration analysis device according to claim 8, wherein the analysis axis configuration unit configures the 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Nohmi’s to analyze vibration based on video as taught by Choi, to measure vibration and detect defects in the structure; and combine Nohmi and Choi’s to overlay graph as taught by Chen, to assist user identify object and its vibration easily.

Regarding claim 12, Nohmi as modified by Choi and Chen discloses the vibration analysis device according to claim 8, wherein the display unit displays a plurality of analysis axes and separately display an analysis result of the vibration along each of the plurality of analysis axes (Nohmi’s paragraph [0215]: FIG. 26 shows an example of using the observation device 4-1 of the CW signaling system to process a reception system output not including distance information by the signal processing unit 40. In this example, signal components of the azimuths A and B vary on the time axis due to the vibrations of the targets A, B).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Nohmi’s to analyze vibration based on video as taught by Choi, to measure vibration and detect defects in the structure; and combine Nohmi and Choi’s to overlay graph as taught by Chen, to assist user identify object and its vibration easily.

Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nohmi U.S. Patent Application 20170299427 in view of Choi U.S. Patent Application 20110050890, in view of Chen U.S. Patent Application 20170163918, and further in view of Carter U.S. Patent Application 20180257688.
Regarding claim 10, Nohmi as modified by Choi and Chen discloses the vibration analysis device according to claim 9, wherein the analysis axis configuration unit configures one of the analysis axes in a direction where an amplitude of the vibration is an amplitude in an array direction of pixels of the video (Chen’s paragraph [0023]: the image sensor comprises of an array of pixel sensors; Nohmi’s paragraph [0097]: A value f of each pixel is represented by an elevation angle on a vertical axis (y), an azimuth on a horizontal axis (x), a distance (z) in depth, and time (t), as f(x,y,z,t)). However, Nohmi as modified by Choi and Chen fails to disclose an amplitude of the vibration is greater than an amplitude in an array direction of pixels of the video.
Carter discloses an amplitude of the vibration is greater than an amplitude in an array direction of pixels of the video (paragraph [0341]: the highest amplitude of acceleration /vibration/ringing is in the X-axis, mostly because there is much more compliance for the cart to move with respect to the ground in the X-axis. For example, the entire frame (pixels) of the cart wobbles by a small amount on the wheel axles. Accordingly, the surprising and unexpected result of the experiments described with reference to FIGS. 21A and 21B is that the vibration signature manifests itself most strongly in the X-axis vibration data).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Nohmi, Choi and Chen’s to display highest amplitude as taught by Carter, to locate movable objects easily.

Regarding claim 11, Nohmi as modified by Choi, Chen and Carter discloses the vibration analysis device according to claim 9, wherein the analysis axis configuration unit 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Nohmi, Choi and Chen’s to display highest amplitude as taught by Carter, to locate movable objects easily.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7749. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/YI YANG/
Examiner, Art Unit 2616